DETAILED ACTION: 
1.	This action is in response amendments received 6 July 2022 for application 16/677772 filed 8 November 2019. Currently claims 1-25 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6 July 2022 have been fully considered but they are in part not persuasive. 

Specifically, the Applicants Argue:
Figure 3, as well as the remainder of Rudinger et al., fails to disclose " a package component that packs pairs of quantum gates from a set of quantum gates of a quantum device into bins, where respective quantum gates in the pairs of the quantum gates are separated by only one quantum gate; and an assessment component that characterizes10 16/677,772 P201907562US01/IBMP633UScrosstalk of the quantum device based on the bins into which the pairs of quantum gates are packed" as recited in claim 1, and similarly claims 6 and 11. 

Page 11 of 16Examiner Response
The Examiner respectfully disagrees in part. Rudinger partially teaches the independent claims as amended. Although Rudinger teaches the determination of crosstalk errors as a function of a number of bins/gates between pairs of quantum gates each of which is formed (packaged) as a subset from a set of gates (as seen in Figure 3), he does not explicitly disclose that the quantum gates (or subset therein) are packed into a bin which consists of two quantum gates that are separated by just one quantum gate.  In other words, the crosstalk errors are between individual quantum gates rather than pairs of gates with a bin corresponding to a separation between a pair of gates and not a separation between two pairs of quantum gates. Thus, Rudinger teaches “a package component that packs … of quantum gates from a set of quantum gates of a quantum device into bins, where respective quantum gates in the … of the quantum gates …” because he teaches a computer-based, simulation (as well as experimental) implementation of quantum circuits that evaluates contextual dependencies between different subsets of quantum gates (e.g., the subset {I,H,S} and the subset {CNOT) in Figure 3) where different subsets of quantum gates are organized/placed (using a protocol for identifying and sampling the combinations of subsets) at different relative spatial locations (e.g., Figure 3 where the CNOT gate is evaluated as a function of placement at different rungs/hops in the quantum circuit relative to Q15) and wherein it is noted that allocating different circuit components by enumerated context is, in a more general sense, a “packing” of those components into multiple bins) (-viz., ([p. 3, Section IIB, pp. 8-9, Section V, p. 10, Appendix, Figure 3]; We now extend the context dependence detection method presented above to the multicircuit scenario. Consider Q circuits indexed q ¼ 1; 2;…; Q, each with M possible outcomes, indexed m ¼ 1; 2; …; M [41]. These circuits are all implemented in each of C contexts, again indexed by c for c ¼ 1; 2; …; C., To do this experiment, we ran the circuits of LGST [48] over {I; H; S} on Q15 in multiple contexts. LGST is the simplest, least experimentally intensive form of GST, requiring only 40 unique circuits for these gates. The exact circuits are listed in the Appendix, and all the circuits are depth 7 or less., The circuits are from two forms of GST [1–4]: LSGST [1] circuits are used for the simulations, while LGST [48] circuits are used for the experiments on ibmqx3. Below, we specify only the circuits used, not how this set of circuits is chosen…. Given a gate set G, a set of preparation fiducials F^p , and a set of measurement fiducials F^m , the collection of LGST circuits is the set of all circuits of the form,). Moreover, Rudinger teaches “and an assessment component that characterizes crosstalk of the quantum device based on the bins into which the … of quantum gates are packed” because he teaches that the contextual analysis framework (experimentally) evaluates the crosstalk  contextual dependencies between different subsets of quantum gates (e.g., the subset {I,H,S} and the subset {CNOT} in Figure 3 which shows/identifies that the Q3-Q14 rung/hop has the greatest level of crosstalk -i.e., the parallel implementation of the two subsets shows coupling (viz., ([p. 2, Section IIA, p. 4, Section IIIB, p. 9, Section V, Figure 3]; To detect context dependence, we therefore ask whether the measurement results in different contexts are consistent with being drawn from a single distribution. This is a hypothesis-testing problem: We are looking for evidence to reject the null hypothesis that the underlying distributions are context independent., Because the λq are independent under the null hypothesis, where λq is the LLR for circuit q, we can implement the ICTs with a Hochberg correction [42–44]. In this setting, the Hochberg correction keeps the FWER to at most α using the following procedure. (1) Order the Q p values from smallest to largest: pð1Þ; pð2Þ; …; pðQÞ. (2) Find the largest integer r such that pðrÞ ≤ α= ðQ − r þ 1Þ, denoting this integer by rmax. (3) Reject the null hypothesis (context independence) for all circuits with p values smaller than pthreshold ¼ α=ðQ − rmax þ 1Þ: ð9., This experimental design is chosen to enable detection and isolation of both drift and crosstalk. If no context dependence is detected between (a) and (c), then we can safely rule out drift. Any context dependence between (a) and (b) may then be ascribed to crosstalk (modulo caveats discussed later). Access constraints prohibit running all the circuits for a rung in one submission. Therefore, for each rung, we submit the circuits for each context [(a)–(c)] in sequential batches…. This correction results in implementing each pairwise context comparison at a significance of 5 14 %, noting that each pairwise comparison itself contains 40 per-circuit comparisons (the ICTs) and an aggregate comparison, as described earlier…. thus, if differences are detected, that they are almost certainly due to the CNOT gate on the rung in question… That is, this result suggests that applying the CNOT gate to this rung changes the outcome probabilities of this circuit on Q15 by about 28%. The obvious cause of changes from contexts (a) to (b) is crosstalk.) However, for reasons pointed out above, Rudinger does not explicitly teach pairs … where respective quantum gates in the pairs of the quantum gates are separated by only one quantum gate … pairs ….. However, Rudinger_2 teaches “a package component that packs pairs of quantum gates from a set of quantum gates of a quantum device into bins, where respective quantum gates in the pairs of the quantum gates are separated by only one quantum gate; and an assessment component that characterizes … of the quantum device based on the bins into which the pairs of quantum gates are packed” because he teaches a (LGST-based) method for predicting experimental measurement errors in a quantum circuit that characterizes those errors by forming a germ in the quantum circuit consisting of a pair of gates which are separated by a single quantum gate (interpreted as corresponding to being adjacent or 1-hop separation) such that a set of bins are packed corresponding to any germ (having the gate pair) in a succession of such germs and such that a plurality of distinct gate pairs are formed not just within the sequence of germs but also across any pairs of gates that may be used in the quantum circuit (modulo a gauge equivalence property). The method also performs an analysis of the error conducted based upon this packing in which the resulting errors are (experimentally) characterized (assessment component) as a function of the number of successive germs (bins) used in the quantum circuit (e.g. slides 23 and 52); in other words, this methodology is used to characterize the quantum circuit error measurement predictions as a function of the germ bin (having a pair of quantum gates) as shown in slide 23  (viz., [Slide 17, Slide 23, Slide 52]; Not sufficient. Need to amplify other errors as well. e.g. Tilt error … Also want sequences like GxGy, (GxGy ) 2 , (GxGy ) 4 ..., GST on real systems – [Symbol font/0x63] [Symbol font/0x32] analysis, Describes the boundary of a 1-[Symbol font/0x61][Symbol font/0x20]confidence region when C=CDF^-1[xhi^2_k](alpha), where k is the dimensionality of the region being constructed.)

The Applicants Further Argue:
Independent claim 16 (and similarly independent claim 20) recites, in part: an identification component that identifies at least one bin of quantum gates, from a group of bins of quantum gates of a quantum device, that generates a defined level of crosstalk, wherein respective bins of the group of bins comprise respective pairs of quantum gates, and respective quantum gates in the pairs of quantum gates are separated by only one quantum gate; and an assessment component that characterizes crosstalk of the quantum device based on the at least one bin of quantum gates …For at least the reasons discussed above, Rudinger et al. also fails to disclose all of the elements of claims 16 and 20. 

Page 11 of 16Examiner Response
The Examiner respectfully disagrees in part. Rudinger partially teaches the independent claims as amended. Although Rudinger teaches the determination/identification of crosstalk errors as a function of a number of bins/gates between pairs of quantum gates each of which is formed as a subset from a set of gates, he does not explicitly disclose that the quantum gates (or subset therein) are packed into a bin which consists of two quantum gates that are separated by just one quantum gate.  In other words, the crosstalk errors are between individual quantum gates rather than pairs of gates with a bin corresponding to a separation between a pair of gates and not a separation between two pairs of quantum gates. Thus, Rudinger teaches “an identification component that identifies at least one bin of quantum gates, from a group of bins of quantum gates of  a quantum device that generates a defined level of crosstalk, wherein respective bins of the group of bins comprise respective … of quantum gates, and …;” because he teaches that a computer-based simulation (as well as experimental) implementation of quantum circuits evaluates contextual dependencies between different subsets of quantum gates (e.g., the subset {I,H,S} and the subset {CNOT} in Figure 3) such that specific quantum circuit configurations are identified/graphically to have particular levels of cross-talk between particular quantum gate pairs corresponding to each bin over a set/group of bins as shown in Figure 3 (with each bin corresponding to a distinct rung) (-viz., [p. 2, Section IIA, p. 4, Section IIIB, p. 9, Section V, Figure 3]; To detect context dependence, we therefore ask whether the measurement results in different contexts are consistent with being drawn from a single distribution. This is a hypothesis-testing problem: We are looking for evidence to reject the null hypothesis that the underlying distributions are context independent., Because the λq are independent under the null hypothesis, where λq is the LLR for circuit q, we can implement the ICTs with a Hochberg correction [42–44]. In this setting, the Hochberg correction keeps the FWER to at most α using the following procedure. (1) Order the Q p values from smallest to largest: pð1Þ; pð2Þ; …; pðQÞ. (2) Find the largest integer r such that pðrÞ ≤ α= ðQ − r þ 1Þ, denoting this integer by rmax. (3) Reject the null hypothesis (context independence) for all circuits with p values smaller than pthreshold ¼ α=ðQ − rmax þ 1Þ: ð9., This experimental design is chosen to enable detection and isolation of both drift and crosstalk. If no context dependence is detected between (a) and (c), then we can safely rule out drift. Any context dependence between (a) and (b) may then be ascribed to crosstalk (modulo caveats discussed later). Access constraints prohibit running all the circuits for a rung in one submission. Therefore, for each rung, we submit the circuits for each context [(a)–(c)] in sequential batches…. This correction results in implementing each pairwise context comparison at a significance of 5 14 %, noting that each pairwise comparison itself contains 40 per-circuit comparisons (the ICTs) and an aggregate comparison, as described earlier…. thus, if differences are detected, that they are almost certainly due to the CNOT gate on the rung in question… That is, this result suggests that applying the CNOT gate to this rung changes the outcome probabilities of this circuit on Q15 by about 28%. The obvious cause of changes from contexts (a) to (b) is crosstalk.) Moreover, Rudinger teaches “and an assessment component that characterizes crosstalk of the quantum device based on the at least one bin of quantum gates” because he teaches that contextual analysis framework (experimentally) evaluates the crosstalk  contextual dependencies between different subsets of quantum gates (e.g., the subset {I,H,S} and the subset {CNOT} in Figure 3 which shows/identifies that the bin corresponding to the Q3-Q14 rung/hop has the greatest level of crosstalk (viz., [p. 2, Section IIA, p. 4, Section IIIB, p. 9, Section V, Figure 3]; To detect context dependence, we therefore ask whether the measurement results in different contexts are consistent with being drawn from a single distribution. This is a hypothesis-testing problem: We are looking for evidence to reject the null hypothesis that the underlying distributions are context independent., Because the λq are independent under the null hypothesis, where λq is the LLR for circuit q, we can implement the ICTs with a Hochberg correction [42–44]. In this setting, the Hochberg correction keeps the FWER to at most α using the following procedure. (1) Order the Q p values from smallest to largest: pð1Þ; pð2Þ; …; pðQÞ. (2) Find the largest integer r such that pðrÞ ≤ α= ðQ − r þ 1Þ, denoting this integer by rmax. (3) Reject the null hypothesis (context independence) for all circuits with p values smaller than pthreshold ¼ α=ðQ − rmax þ 1Þ: ð9., This experimental design is chosen to enable detection and isolation of both drift and crosstalk. If no context dependence is detected between (a) and (c), then we can safely rule out drift. Any context dependence between (a) and (b) may then be ascribed to crosstalk (modulo caveats discussed later). Access constraints prohibit running all the circuits for a rung in one submission. Therefore, for each rung, we submit the circuits for each context [(a)–(c)] in sequential batches…. This correction results in implementing each pairwise context comparison at a significance of 5 14 %, noting that each pairwise comparison itself contains 40 per-circuit comparisons (the ICTs) and an aggregate comparison, as described earlier…. thus, if differences are detected, that they are almost certainly due to the CNOT gate on the rung in question… That is, this result suggests that applying the CNOT gate to this rung changes the outcome probabilities of this circuit on Q15 by about 28%. The obvious cause of changes from contexts (a) to (b) is crosstalk.) However, for reasons pointed out above, Rudinger does not explicitly teach pairs … respective quantum gates in the pairs of quantum gates are separated by only one quantum gate ….. However, Rudinger_2 teaches “an identification component that identifies at least one bin of quantum gates, from a group of bins of quantum gates of  a quantum device that generates a defined level of …, wherein respective bins of the group of bins comprise respective pairs of quantum gates, and respective quantum gates in the pairs of quantum gates are separated by only one quantum gate; and an assessment component that characterizes … of the quantum device based on the at least one bin of quantum gates”  because he teaches that a (LGST-based) method for predicting, identifying (through graphical representations), and characterizing measurement errors in a quantum circuit (experimentally) characterizes and identifies those errors by forming a germ in the quantum circuit consisting of a pair of gates which are separated by a single quantum gate (interpreted as corresponding to being adjacent or 1-hop separation) such that a set of bins are organized according to any germ (having the gate pair) in a succession of such germs and such that a plurality of distinct gate pairs are formed not just within the sequence of germs but also across any pairs of gates that may be used in the quantum circuit (modulo a gauge equivalence property). The method also performs and analysis of the error conducted based upon this packing in which the resulting errors are computed/evaluated (assessment component) and identified graphically (identification component) as a function of the number of successive germs (bins) used in the quantum circuit (e.g. slides 23 and 52); in other words, this methodology is used to experimentally compute, experimentally characterize, and identify the quantum circuit error measurement predictions as a function of the germ bin (having a pair of quantum gates) as shown in slide 23(viz., [Slide 17, Slide 23, Slide 52]; Not sufficient. Need to amplify other errors as well. e.g. Tilt error … Also want sequences like GxGy, (GxGy ) 2 , (GxGy ) 4 ..., GST on real systems – [Symbol font/0x63] [Symbol font/0x32] analysis, Describes the boundary of a 1-[Symbol font/0x61][Symbol font/0x20]confidence region when C=CDF^-1[xhi^2_k](alpha), where k is the dimensionality of the region being constructed.).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of independent claims 1, 6, 11, 16, and 21 recites the limitation "quantum gates are separated by only one quantum gate".   This limitation renders the scope of the claims indefinite because it is unclear if the gates are adjacent to one another (i.e., “separated by one hop”) of if there is an intervening gate between the gates within a gate pair.  For analysis purposes, it will be read as corresponding to either configuration. Claims 2-5, 7-10, 12-15, 17-20, and 22-25 are also rejected because they depend from claims 1, 6, 11, 16, and 21, respectively.
Each of dependent claims 17 and 22 recites the limitations "respective pairs of quantum gates in a bin" and “from other pairs of quantum gates in the bin”.   This limitation renders the scope of the claims indefinite because it is unclear if all of the respective gates are in a single bin or whether each respective gate is associated with a respective bin; the latter interpretation is supported by the independent claim from which each dependent claim depends which the Examiner will adopt for examination purposes.
Each of claims 18 and 23 recites the limitation "the respective bins of the quantum gates" in lines 5-6 and 6, respectively.  There is insufficient antecedent basis for this limitation in the claim. For analysis purposes, the limitation will be read as "the respective bins of the respective pairs of quantum gates" which has antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 11-14, 16-18, 20-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rudinger et al. (“Probing Context-Dependent Errors in Quantum Processors”, Physical Review X 9, 021045, 3 June 2019, pp. 1-12), hereinafter referred to as Rudinger in view of Kenneth Rudinger (“Certifying Fault Tolerance with Gate Set Tomography”, No. SAND2016-1901PE, Sandia National Lab (SNL-NM), 2016, pp. 1-61), hereinafter referred to as Rudinger_2.

In regards to claim 1, Rudinger teaches A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a package component that packs … of quantum gates from a set of quantum gates of a quantum device into bins, where respective quantum gates in the … of the quantum gates …; ([p. 3, Section IIB, pp. 8-9, Section V, p. 10, Appendix, Figure 3]; We now extend the context dependence detection method presented above to the multicircuit scenario. Consider Q circuits indexed q ¼ 1; 2;…; Q, each with M possible outcomes, indexed m ¼ 1; 2; …; M [41]. These circuits are all implemented in each of C contexts, again indexed by c for c ¼ 1; 2; …; C., To do this experiment, we ran the circuits of LGST [48] over {I; H; S} on Q15 in multiple contexts. LGST is the simplest, least experimentally intensive form of GST, requiring only 40 unique circuits for these gates. The exact circuits are listed in the Appendix, and all the circuits are depth 7 or less., The circuits are from two forms of GST [1–4]: LSGST [1] circuits are used for the simulations, while LGST [48] circuits are used for the experiments on ibmqx3. Below, we specify only the circuits used, not how this set of circuits is chosen…. Given a gate set G, a set of preparation fiducials F^p , and a set of measurement fiducials F^m , the collection of LGST circuits is the set of all circuits of the form, wherein a computer-based, simulation (as well as experimental) implementation of quantum circuits that evaluates contextual dependencies between different subsets of quantum gates (e.g., the subset {I,H,S} and the subset {CNOT) in Figure 3) where different subsets of quantum gates are organized/placed (using a protocol for identifying and sampling the combinations of subsets) at different relative spatial locations (e.g., Figure 3 where the CNOT gate is evaluated as a function of placement at different rungs/hops in the quantum circuit relative to Q15) and wherein it is noted that allocating different circuit components by enumerated context is, in a more general sense, a “packing” of those components into multiple bins.) and an assessment component that characterizes crosstalk of the quantum device based on the bins into which the … of quantum gates are packed.  ([p. 2, Section IIA, p. 4, Section IIIB, p. 9, Section V, Figure 3]; To detect context dependence, we therefore ask whether the measurement results in different contexts are consistent with being drawn from a single distribution. This is a hypothesis-testing problem: We are looking for evidence to reject the null hypothesis that the underlying distributions are context independent., Because the λq are independent under the null hypothesis, where λq is the LLR for circuit q, we can implement the ICTs with a Hochberg correction [42–44]. In this setting, the Hochberg correction keeps the FWER to at most α using the following procedure. (1) Order the Q p values from smallest to largest: pð1Þ; pð2Þ; …; pðQÞ. (2) Find the largest integer r such that pðrÞ ≤ α= ðQ − r þ 1Þ, denoting this integer by rmax. (3) Reject the null hypothesis (context independence) for all circuits with p values smaller than pthreshold ¼ α=ðQ − rmax þ 1Þ: ð9., This experimental design is chosen to enable detection and isolation of both drift and crosstalk. If no context dependence is detected between (a) and (c), then we can safely rule out drift. Any context dependence between (a) and (b) may then be ascribed to crosstalk (modulo caveats discussed later). Access constraints prohibit running all the circuits for a rung in one submission. Therefore, for each rung, we submit the circuits for each context [(a)–(c)] in sequential batches…. This correction results in implementing each pairwise context comparison at a significance of 5 14 %, noting that each pairwise comparison itself contains 40 per-circuit comparisons (the ICTs) and an aggregate comparison, as described earlier…. thus, if differences are detected, that they are almost certainly due to the CNOT gate on the rung in question… That is, this result suggests that applying the CNOT gate to this rung changes the outcome probabilities of this circuit on Q15 by about 28%. The obvious cause of changes from contexts (a) to (b) is crosstalk, wherein the contextual analysis framework (experimentally) evaluates the crosstalk  contextual dependencies between different subsets of quantum gates (e.g., the subset {I,H,S} and the subset {CNOT} in Figure 3 which shows/identifies that the Q3-Q14 rung/hop has the greatest level of crosstalk -i.e., the parallel implementation of the two subsets shows coupling).) 
However, Rudinger does not explicitly teach pairs … where respective quantum gates in the pairs of the quantum gates are separated by only one quantum gate … pairs …. Although Rudinger teaches the determination of crosstalk errors as a function of a number of bins/gates between pairs of quantum gates each of which is formed as a subset from a set of gates, he does not explicitly disclose that the quantum gates (or subset therein) are packed into a bin which consists of two quantum gates that are separated by just one quantum gate.  
However, Rudinger_2, in the analogous environment of characterizing and improving the error behavior of quantum circuits, teaches a package component that packs pairs of quantum gates from a set of quantum gates of a quantum device into bins, where respective quantum gates in the pairs of the quantum gates are separated by only one quantum gate; and an assessment component that characterizes … of the quantum device based on the bins into which the pairs of quantum gates are packed ([Slide 17, Slide 23, Slide 52]; Not sufficient. Need to amplify other errors as well. e.g. Tilt error … Also want sequences like GxGy, (GxGy ) 2 , (GxGy ) 4 ..., GST on real systems – [Symbol font/0x63] [Symbol font/0x32] analysis, Describes the boundary of a 1-[Symbol font/0x61][Symbol font/0x20]confidence region when C=CDF^-1[xhi^2_k](alpha), where k is the dimensionality of the region being constructed., wherein a (LGST-based) method for predicting experimental measurement errors in a quantum circuit that characterizes those errors by forming a germ in the quantum circuit consisting of a pair of gates which are separated by a single quantum gate (interpreted as corresponding to being adjacent or 1-hop separation) such that a set of bins are packed corresponding to any germ (having the gate pair) in a succession of such germs and such that a plurality of distinct gate pairs are formed not just within the sequence of germs but also across any pairs of gates that may be used in the quantum circuit (modulo a gauge equivalence property) and wherein the analysis of the error conducted based upon this packing in which the resulting errors are (experimentally) characterized (assessment component) as a function of the number of successive germs (bins) used in the quantum circuit (e.g. slides 23 and 52); in other words, this methodology is used to characterize the quantum circuit error measurement predictions as a function of the germ bin (having a pair of quantum gates) as shown in slide 23.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rudinger to incorporate the teachings of Rudinger_2 for a package component to pack pairs of quantum gates from a set of quantum gates of a quantum device into bins, where respective quantum gates in the pairs of the quantum gates are separated by only one quantum gate; and an assessment component to characterize crosstalk of the quantum device based on the bins into which the pairs of quantum gates are packed. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of diagnosing and correcting errors in quantum circuits by using short repeated sequences of gates, including a pairwise sequence, in a controlled and comprehensive gate set tomography analysis technique that achieves high quality error characterization at the Heisenberg limit (Rudinger_2, [Slides 5, 12, 30, 34]).

In regards to claim 2, the rejection of claim 1 is incorporated and Rudinger further teaches wherein a bin of the bins comprises a subset of the … of the quantum gates, where respective … of the quantum gates in the subset  are separated by two or more quantum gates from other …s of the quantum gates in the subset.  ([Figure 3]; wherein, as shown in Figure 3, the evaluation of the dependence/crosstalk between gate Q15 ({I,H,S}) and the CNOT gate is a function of the rung separation between the two subsets of gates including several instances in which the separation extends over multiple rungs (i.e., 2 or more quantum gates).)
However, Rudinger does not explicitly teach pairs … pairs … pairs …. Although Rudinger teaches the determination of crosstalk errors as a function of a number of bins/gates between pairs of quantum gates, each corresponding to a respective pair of quantum gates, including a determination of crosstalk in instances where the quantum gates are separated by multiple quantum gates, he does not explicitly disclose that the error computation across the bins (rungs) is based on the packing of a pair of quantum gates in each bin.  
However, Rudinger_2, in the analogous environment of characterizing and improving the error behavior of quantum circuits, teaches wherein a bin of the bins comprises a subset of the pairs of the quantum gates, where respective pairs of the quantum gates in the subset  are separated by two or more quantum gates from other pairs of the quantum gates in the subset ([Slide 17, Slide 23, Slide 52]; Not sufficient. Need to amplify other errors as well. e.g. Tilt error … Also want sequences like GxGy, (GxGy ) 2 , (GxGy ) 4 ..., GST on real systems – [Symbol font/0x63] [Symbol font/0x32] analysis, Describes the boundary of a 1-[Symbol font/0x61][Symbol font/0x20]confidence region when C=CDF^-1[xhi^2_k](alpha), where k is the dimensionality of the region being constructed., wherein, as seen in slides 17 and 23, quantum circuit errors are computed as a function of the a pairwise organization of gates into successive bins (with each bin corresponding to an index representing a germ with a gate pair in a sequence of germs) such that an error (e.g., “tilt error”) is computed specifically for any particular bin relative to any particular previous bin, including bins separated by 2 or more gates and wherein, as previously noted, the particular gates in the germ/pair are drawn from a superset of gates as needed according to “gauge” completeness.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rudinger to incorporate the teachings of Rudinger_2 for a bin of the bins to comprise a subset of the pairs of the quantum gates, where respective pairs of the quantum gates in the subset  are separated by two or more quantum gates from other pairs of the quantum gates in the subset. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of diagnosing and correcting errors in quantum circuits by using short repeated sequences of gates, including a pairwise sequence, in a controlled and comprehensive gate set tomography analysis technique that achieves high quality error characterization at the Heisenberg limit (Rudinger_2, [Slides 5, 12, 30, 34]).

In regards to claim 3, the rejection of claim 1 is incorporated and Rudinger further teaches wherein the assessment component performs crosstalk measurements of respective pairs of the quantum gates to characterize the crosstalk of the quantum device. ([pp. 8-9, Section V, p. 10, Section VI, Figure 3]; Our results comparing contexts (a) and (b) for each rung are summarized in Fig. 3, where we plot the maxSSTVD for each rung [see Eq. (21)]. In all cases, the application of CNOT gates on the other qubit pairs influences the behavior of Q15 to a statistically significant degree, as the maxSSTVD is nonzero [the SSTVD of a circuit is “null” if context dependence is not detected for that circuit; see Eq. (20)]. The observed maximum SSTVD broadly decreases with the connectivity graph distance between Q15 and the driven rung.,Our methods can, however, be used in concert with the SRB analysis if SRB is modified slightly, so that each random sequence appears in both the driven and undriven-neighbor(s) contexts. With data from circuits of this sort, our tools complement the standard SRB analysis; they provide statistically rigorous crosstalk detection, something not directly addressed by the SRB analysis., wherein the contextual analysis framework detects/measures/quantifies the crosstalk between quantum gates within a pair of quantum gates including both adjacent gates such as may form a pair within a bin but also non-adjacent gates and also with the crosstalk computed across multiple different pair combinations.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rudinger to incorporate the teachings of Rudinger_2 for the same reasons as pointed out for claim 1.

In regards to claim 4, the rejection of claim 3 is incorporated and Rudinger further teaches wherein the assessment component performs the crosstalk measurements at a defined interval of time to capture crosstalk variations of respective pairs of the quantum gates of at least one of the bins of the quantum gates.  ([p. 7, Section IV, pp. 8-9, Section V, Figure 3]; We simulate repeating these circuits N ¼ 100 times in each of five consecutive time periods t ¼ 1; 2; …; 5 (the contexts). In addition to small time-independent unitary errors in the gates for the X and Y rotations [56], we simulate slow drift by adding overrotations of ðt − 1Þ × 10−3 rad in time periods t to both gates., For each rung, we compare the output of LGST circuits on Q15 in the following time-ordered contexts. (a) All other qubits idle. (b) The CNOT on the rung is applied whenever a gate is applied to Q15. (c) All other qubits idle. This experimental design is chosen to enable detection and isolation of both drift and crosstalk. If no context dependence is detected between (a) and (c), then we can safely rule out drift…. Therefore, for each rung, we submit the circuits for each context [(a)–(c)] in sequential batches. The delay between executed batches ranges from a few seconds to several minutes, depending on machine availability., wherein the evaluation/quantification of the cross-talk dependence over different binned spatial separations between particular/respective pairs of gates takes place over successive intervals of time, defined by system availability but otherwise interpreted as being known/defined in terms of bounds in that time interval but also being known/defined more generally at least to rule out the presence of drift (in the (a) to (c) (temporal) context comparisons).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rudinger to incorporate the teachings of Rudinger_2 for the same reasons as pointed out for claim 1.

Claim 6 is also rejected because it is just a method implementation of the same subject matter of claim 1 which can be found in Rudinger and Rudinger_2. 

 Claim 7/6 is also rejected because it is just a method implementation of the same subject matter of claim 2/1 which can be found in Rudinger and Rudinger_2. 

 Claim 8/6 is also rejected because it is just a method implementation of the same subject matter of claim 3/1 which can be found in Rudinger and Rudinger_2. 

 Claim 9/8 is also rejected because it is just a method implementation of the same subject matter of claim 4/3 which can be found in Rudinger and Rudinger_2. 

Claim 11 is also rejected because it is just a computer program product implementation of the same subject matter of claim 1 which can be found in Rudinger and Rudinger_2. It is noted that claim 11 also recites a computer program product that facilitates a process to characterize crosstalk of a quantum computing system based on sparse data collection, which is also found in Rudinger (namely, ([p. 5, Section IIC, pp. 8-9, Section V, p. 10, Appendix, Figure 3]; Our tools have three distinct advantages over tomography, which highlight how they complement any tomographic data analysis. First, precise tomography require large amounts of data and many individual circuits, whereas detecting context dependence can often be achieved using few circuits and/or less data. Second, tomographic methods are based on fitting a model and become unreliable if this model does not accurately describe the system [25]. In contrast, these direct context dependence detection tools require no model of the underlying operations (the gates and SPAM)., To do this experiment, we ran the circuits of LGST [48] over {I; H; S} on Q15 in multiple contexts. LGST is the simplest, least experimentally intensive form of GST, requiring only 40 unique circuits for these gates. The exact circuits are listed in the Appendix, and all the circuits are depth 7 or less…. The exact circuits are listed in the Appendix, and all the circuits are depth 7 or less. For each rung, we compare the output of LGST circuits on Q15 in the following time-ordered contexts. (a) All other qubits idle., The circuits are from two forms of GST [1–4]: LSGST [1] circuits are used for the simulations, while LGST [48] circuits are used for the experiments on ibmqx3. Below, we specify only the circuits used, not how this set of circuits is chosen…. Given a gate set G, a set of preparation fiducials F^p , and a set of measurement fiducials F^m, the collection of LGST circuits is the set of all circuits of the form…Note that some circuits may appear more than once when iterating over all three forms of circuit and all possible combinations of gates, preparation fiducials, and measurement fiducials. For the experiment run on ibmqx3, we use the circuits of LGST with …, wherein a computer-based, simulation (as well as experimental – with the ibmqx3) implementation of quantum circuits is a light-weight computational framework configured to improve the characterization of crosstalk relative to general tomographic methods such as requiring fewer circuits and data to perform that quantification and wherein the experiment configuration to collect cross-talk data is sparse in the sense that the scope of the circuits is limited according to constraints on the form of the LGST circuits (e.g., only 40 are used to characterize the crosstalk shown in Figure 3) but also sparse in the sense that all other quantum gates in the circuit except the two subsets/subcircuits of interest are kept in an idle state (with the CNOT, for example, placed at different positional contexts).)

 Claim 12/11 is also rejected because it is just a computer program product implementation of the same subject matter of claim 2/1 which can be found in Rudinger and Rudinger_2. 

 Claim 13/11 is also rejected because it is just a computer program product implementation of the same subject matter of claim 3/1 which can be found in Rudinger and Rudinger_2. 

 Claim 14/13 is also rejected because it is just a computer program product implementation of the same subject matter of claim 4/3 which can be found in Rudinger and Rudinger_2. 

In regards to claim 16, Rudinger teaches A system, comprising: a memory that stores computer executable components; and  Page 45 of 49 P201907562US01a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: an identification component that identifies at least one bin of quantum gates, from a group of bins of quantum gates of  a quantum device that generates a defined level of crosstalk, wherein respective bins of the group of bins comprise respective … of quantum gates, and …; ([pp. 8-9, Section V, p. 10, Appendix, Figure 3]; To do this experiment, we ran the circuits of LGST [48] over {I; H; S} on Q15 in multiple contexts. LGST is the simplest, least experimentally intensive form of GST, requiring only 40 unique circuits for these gates. The exact circuits are listed in the Appendix, and all the circuits are depth 7 or less…. Our results comparing contexts (a) and (b) for each rung are summarized in Fig. 3, where we plot the maxSSTVD for each rung [see Eq. (21)]…. The observed maximum SSTVD broadly decreases with the connectivity graph distance between Q15 and the driven rung. Thus, closer CNOT gates generally affect Q15 more. For the CNOT between Q3 and Q14, one of the two closest rungs to Q15, we observe a maxSSTVD of around 28%, corresponding to the gate sequence HSSSSH., The circuits are from two forms of GST [1–4]: LSGST [1] circuits are used for the simulations, while LGST [48] circuits are used for the experiments on ibmqx3. Below, we specify only the circuits used, not how this set of circuits is chosen., wherein a computer-based simulation (as well as experimental) implementation of quantum circuits evaluates contextual dependencies between different subsets of quantum gates (e.g., the subset {I,H,S} and the subset {CNOT} in Figure 3) such that specific quantum circuit configurations are identified/graphically to have particular levels of cross-talk between particular quantum gate pairs corresponding to each bin over a set/group of bins as shown in Figure 3 (with each bin corresponding to a distinct rung).) and an assessment component that characterizes crosstalk of the quantum device based on the at least one bin of quantum gates. ([p. 2, Section IIA, p. 4, Section IIIB, p. 9, Section V, Figure 3]; To detect context dependence, we therefore ask whether the measurement results in different contexts are consistent with being drawn from a single distribution. This is a hypothesis-testing problem: We are looking for evidence to reject the null hypothesis that the underlying distributions are context independent., Because the λq are independent under the null hypothesis, where λq is the LLR for circuit q, we can implement the ICTs with a Hochberg correction [42–44]. In this setting, the Hochberg correction keeps the FWER to at most α using the following procedure. (1) Order the Q p values from smallest to largest: pð1Þ; pð2Þ; …; pðQÞ. (2) Find the largest integer r such that pðrÞ ≤ α= ðQ − r þ 1Þ, denoting this integer by rmax. (3) Reject the null hypothesis (context independence) for all circuits with p values smaller than pthreshold ¼ α=ðQ − rmax þ 1Þ: ð9., This experimental design is chosen to enable detection and isolation of both drift and crosstalk. If no context dependence is detected between (a) and (c), then we can safely rule out drift. Any context dependence between (a) and (b) may then be ascribed to crosstalk (modulo caveats discussed later). Access constraints prohibit running all the circuits for a rung in one submission. Therefore, for each rung, we submit the circuits for each context [(a)–(c)] in sequential batches…. This correction results in implementing each pairwise context comparison at a significance of 5 14 %, noting that each pairwise comparison itself contains 40 per-circuit comparisons (the ICTs) and an aggregate comparison, as described earlier…. thus, if differences are detected, that they are almost certainly due to the CNOT gate on the rung in question… That is, this result suggests that applying the CNOT gate to this rung changes the outcome probabilities of this circuit on Q15 by about 28%. The obvious cause of changes from contexts (a) to (b) is crosstalk, wherein the contextual analysis framework (experimentally) evaluates the crosstalk  contextual dependencies between different subsets of quantum gates (e.g., the subset {I,H,S} and the subset {CNOT} in Figure 3 which shows/identifies that the bin corresponding to the Q3-Q14 rung/hop has the greatest level of crosstalk).) 
However, Rudinger does not explicitly teach pairs … respective quantum gates in the pairs of quantum gates are separated by only one quantum gate …. Although Rudinger teaches the determination/identification of crosstalk errors as a function of a number of bins/gates between pairs of quantum gates each of which is formed as a subset from a set of gates, he does not explicitly disclose that the quantum gates (or subset therein) are packed into a bin which consists of two quantum gates that are separated by just one quantum gate.  
However, Rudinger_2, in the analogous environment of characterizing and improving the error behavior of quantum circuits, teaches wherein the computer executable components comprise: an identification component that identifies at least one bin of quantum gates, from a group of bins of quantum gates of  a quantum device that generates a defined level of …, wherein respective bins of the group of bins comprise respective pairs of quantum gates, and respective quantum gates in the pairs of quantum gates are separated by only one quantum gate; and an assessment component that characterizes … of the quantum device based on the at least one bin of quantum gates. ([Slide 17, Slide 23, Slide 52]; Not sufficient. Need to amplify other errors as well. e.g. Tilt error … Also want sequences like GxGy, (GxGy ) 2 , (GxGy ) 4 ..., GST on real systems – [Symbol font/0x63] [Symbol font/0x32] analysis, Describes the boundary of a 1-[Symbol font/0x61][Symbol font/0x20]confidence region when C=CDF^-1[xhi^2_k](alpha), where k is the dimensionality of the region being constructed., wherein a (LGST-based) method for predicting, identifying (through graphical representations), and characterizing measurement errors in a quantum circuit (experimentally) characterizes and identifies those errors by forming a germ in the quantum circuit consisting of a pair of gates which are separated by a single quantum gate (interpreted as corresponding to being adjacent or 1-hop separation) such that a set of bins are organized (packed) according to any germ (having the gate pair) in a succession of such germs and such that a plurality of distinct gate pairs are formed not just within the sequence of germs but also across any pairs of gates that may be used in the quantum circuit (modulo a gauge equivalence property) and wherein the analysis of the error conducted based upon this organization/packing in which the resulting errors are computed/evaluated (assessment component) and identified graphically (identification component) as a function of the number of successive germs (bins) used in the quantum circuit (e.g. slides 23 and 52); in other words, this methodology is used to experimentally compute, experimentally characterize, and identify the quantum circuit error measurement predictions as a function of the germ bin (having a pair of quantum gates) as shown in slide 23.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rudinger to incorporate the teachings of Rudinger_2 for an identification component to identify at least one bin of quantum gates, from a group of bins of quantum gates of  a quantum device that generates a defined level of crosstalk, wherein respective bins of the group of bins comprise respective pairs of quantum gates, and respective quantum gates in the pairs of quantum gates are separated by only one quantum gate; and for an assessment component to characterize crosstalk of the quantum device based on the at least one bin of quantum gates. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of identifying, diagnosing, and correcting errors in quantum circuits by using short repeated sequences of gates, including a pairwise sequence, in a controlled and comprehensive gate set tomography analysis technique that achieves high quality bin-wise error characterization at the Heisenberg limit (Rudinger_2, [Slides 5, 12, 30, 34]).

In regards to claim 17, the rejection of claim 16 is incorporated and Rudinger further teaches wherein respective … of  quantum gates in a bin of group of bins are separated by at least two quantum gates in the quantum device.  ([Figure 3]; wherein, as shown in Figure 3, the evaluation of the dependence/crosstalk between gate Q15 ({I,H,S}) and the CNOT gate is a function of the rung separation between the two pairs of gates including several instances in which the separation extends over multiple rungs (i.e., 2 or more quantum gates).)
However, Rudinger does not explicitly teach pairs …. Although Rudinger teaches the determination of crosstalk errors as a function of a number of bins/gates (a group of bins), each corresponding to a respective pair of quantum gates, including a determination of crosstalk in instances where the quantum gates are separated by multiple quantum gates, he does not explicitly disclose that the error computation across the bins (rungs) is based on the organization of a pair of quantum gates in each bin.  
However, Rudinger_2, in the analogous environment of characterizing and improving the error behavior of quantum circuits, teaches wherein respective pairs of  quantum gates in a bin of group of bins are separated by at least two quantum gates in the quantum device ([Slide 17, Slide 23, Slide 52]; Not sufficient. Need to amplify other errors as well. e.g. Tilt error … Also want sequences like GxGy, (GxGy ) 2 , (GxGy ) 4 ..., GST on real systems – [Symbol font/0x63] [Symbol font/0x32] analysis, Describes the boundary of a 1-[Symbol font/0x61][Symbol font/0x20]confidence region when C=CDF^-1[xhi^2_k](alpha), where k is the dimensionality of the region being constructed., wherein, as seen in slides 17 and 23, quantum circuit errors are computed as a function of the a pairwise organization of gates into successive bins (with each bin corresponding to an index representing a germ with a gate pair in a sequence of germs) such that an error (e.g., “tilt error”) is computed specifically for any particular bin relative to any particular previous bin, including bins separated by 2 or more gates and wherein, as previously noted, the particular gates in the germ/pair are drawn from a superset of gates as needed according to “gauge” completeness.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rudinger to incorporate the teachings of Rudinger_2 for respective pairs of  quantum gates in a bin of group of bins to be separated by at least two quantum gates in the quantum device. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency of diagnosing and correcting errors in quantum circuits by using short repeated sequences of gates, including a pairwise sequence, in a controlled and comprehensive gate set tomography analysis technique that achieves high quality error characterization at the Heisenberg limit (Rudinger_2, [Slides 5, 12, 30, 34]).

In regards to claim 18, the rejection of claim 16 is incorporated and Rudinger further teaches the computer executable components further comprise: a package component that packs subsets of quantum gates of the quantum device into the respective bins, ([p. 3, Section IIB, pp. 8-9, Section V]; We now extend the context dependence detection method presented above to the multicircuit scenario. Consider Q circuits indexed q ¼ 1; 2;…; Q, each with M possible outcomes, indexed m ¼ 1; 2; …; M [41]. These circuits are all implemented in each of C contexts, again indexed by c for c ¼ 1; 2; …; C., To do this experiment, we ran the circuits of LGST [48] over {I; H; S} on Q15 in multiple contexts. LGST is the simplest, least experimentally intensive form of GST, requiring only 40 unique circuits for these gates. The exact circuits are listed in the Appendix, and all the circuits are depth 7 or less., wherein a computer-based, simulation (as well as experimental) implementation of quantum circuits evaluates contextual dependencies between different subsets of quantum gates (e.g., the subset {I,H,S} and the subset {CNOT} in Figure 3) where different the subsets of quantum gates are organized/placed/packed at different relative spatial locations (e.g., Figure 3 where the CNOT gate is evaluated as a function of placement at different rungs/hops in the quantum circuit relative to Q15) and wherein it is noted that allocating different circuit components by enumerated context is, in a more general sense, a “packing” of those components into multiple bins.) and wherein the assessment component characterizes the crosstalk of the quantum device based on the respective bins of the quantum gates.  ([p. 2, Section IIA, p. 4, Section IIIB, p. 9, Section V, Figure 3]; To detect context dependence, we therefore ask whether the measurement results in different contexts are consistent with being drawn from a single distribution. This is a hypothesis-testing problem: We are looking for evidence to reject the null hypothesis that the underlying distributions are context independent., Because the λq are independent under the null hypothesis, where λq is the LLR for circuit q, we can implement the ICTs with a Hochberg correction [42–44]. In this setting, the Hochberg correction keeps the FWER to at most α using the following procedure. (1) Order the Q p values from smallest to largest: pð1Þ; pð2Þ; …; pðQÞ. (2) Find the largest integer r such that pðrÞ ≤ α= ðQ − r þ 1Þ, denoting this integer by rmax. (3) Reject the null hypothesis (context independence) for all circuits with p values smaller than pthreshold ¼ α=ðQ − rmax þ 1Þ: ð9., This experimental design is chosen to enable detection and isolation of both drift and crosstalk. If no context dependence is detected between (a) and (c), then we can safely rule out drift. Any context dependence between (a) and (b) may then be ascribed to crosstalk (modulo caveats discussed later). Access constraints prohibit running all the circuits for a rung in one submission. Therefore, for each rung, we submit the circuits for each context [(a)–(c)] in sequential batches…. This correction results in implementing each pairwise context comparison at a significance of 5 14 %, noting that each pairwise comparison itself contains 40 per-circuit comparisons (the ICTs) and an aggregate comparison, as described earlier…. thus, if differences are detected, that they are almost certainly due to the CNOT gate on the rung in question… That is, this result suggests that applying the CNOT gate to this rung changes the outcome probabilities of this circuit on Q15 by about 28%. The obvious cause of changes from contexts (a) to (b) is crosstalk, wherein the contextual analysis framework evaluates the crosstalk  contextual dependencies between different subsets of quantum gates across the graph connectivity of that circuit (rungs/bins) (e.g., the subset {I,H,S} and the subset {CNOT} in Figure 3 which shows/identifies that the Q3-Q14 rung/hop has the greatest level of crosstalk).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rudinger to incorporate the teachings of Rudinger_2 for the same reasons as pointed out for claim 16.

In regards to claim 20, the rejection of claim 16 is incorporated and Rudinger further teaches wherein the identification component identifies the at least one bin of quantum gates based on crosstalk measurements of the respective bins of quantum gates performed at a defined interval of time, Page 46 of 49 P201907562US01thereby facilitating at least one of reduced computational costs of the processor or reduced time to characterize the crosstalk of the quantum device.  ([p. 5, Section IIC, p. 7, Section IV, pp. 8-9, Section V, Figure 3]; We simulate repeating these circuits N ¼ 100 times in each of five consecutive time periods t ¼ 1; 2; …; 5 (the contexts). In addition to small time-independent unitary errors in the gates for the X and Y rotations [56], we simulate slow drift by adding overrotations of ðt − 1Þ × 10−3 rad in time periods t to both gates., For each rung, we compare the output of LGST circuits on Q15 in the following time-ordered contexts. (a) All other qubits idle. (b) The CNOT on the rung is applied whenever a gate is applied to Q15. (c) All other qubits idle. This experimental design is chosen to enable detection and isolation of both drift and crosstalk. If no context dependence is detected between (a) and (c), then we can safely rule out drift…. Therefore, for each rung, we submit the circuits for each context [(a)–(c)] in sequential batches. The delay between executed batches ranges from a few seconds to several minutes, depending on machine availability., Our tools have three distinct advantages over tomography, which highlight how they complement any tomographic data analysis. First, precise tomography require large amounts of data and many individual circuits, whereas detecting context dependence can often be achieved using few circuits and/or less data. Second, tomographic methods are based on fitting a model and become unreliable if this model does not accurately describe the system [25]. In contrast, these direct context dependence detection tools require no model of the underlying operations (the gates and SPAM)., wherein the evaluation/quantification and identification (Figure 3) of the cross-talk dependence over different separations between the two subsets of gates takes place over successive intervals, defined by system availability but otherwise interpreted as being known/defined in terms of bounds in that time interval but also being known/defined more generally at least to rule out the presence of drift (in the (a) to (c) (temporal) context comparisons) and wherein the quantum circuit contextual analysis framework quantifies and identifies the crosstalk between subsets of quantum gates according to bin/rung separation as pointed out previously (Figure 3) such that this light-weight computational framework is configured to improve the characterization of crosstalk relative to general tomographic methods such as requiring fewer circuits and data to perform that quantification (interpreted as facilitating this quantification/identification in a throughput/computational cost sense as well as in the amount of time required to obtain a reliable answer).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rudinger to incorporate the teachings of Rudinger_2 for the same reasons as pointed out for claim 16.

Claim 21 is also rejected because it is just a method implementation of the same subject matter of claim 16 which can be found in Rudinger and Rudinger_2.

Claim 22/21 is also rejected because it is just a method implementation of the same subject matter of claim 17/16 which can be found in Rudinger and Rudinger_2.

Claim 23/21 is also rejected because it is just a method implementation of the same subject matter of claim 18/16 which can be found in Rudinger and Rudinger_2.

Claim 25/21 is also rejected because it is just a method implementation of the same subject matter of claim 20/16 which can be found in Rudinger and Rudinger_2.

Claims 5, 10, 15, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rudinger, in view of Rudinger_2, and in further view of Sarovar et al. (“Detecting crosstalk errors in quantum information processors”, https://arxiv.org/abs/1908.09855v1, arXiv:1908.09855v1 [quant-ph], 26 Aug 2019, pp. 1-23), hereinafter referred to as Sarovar.

In regards to claim 5, the rejection of claim 1 is incorporated and Rudinger further teaches wherein the assessment component … performs … crosstalk measurements of at least two of the bins of the quantum gates to characterize the crosstalk of the quantum device, thereby facilitating at least one of reduced computational costs of the processor or reduced time to characterize the crosstalk of the quantum device. ([p. 5, Section IIC, Figure 3]; Our tools have three distinct advantages over tomography, which highlight how they complement any tomographic data analysis. First, precise tomography require large amounts of data and many individual circuits, whereas detecting context dependence can often be achieved using few circuits and/or less data. Second, tomographic methods are based on fitting a model and become unreliable if this model does not accurately describe the system [25]. In contrast, these direct context dependence detection tools require no model of the underlying operations (the gates and SPAM)., wherein the quantum circuit contextual analysis framework quantifies the crosstalk between subsets of quantum gates according to bin/rung separation as pointed out previously (Figure 3) and wherein this light-weight computational framework is configured to improve the characterization of crosstalk relative to general tomographic methods such as requiring fewer circuits and data to perform that quantification (interpreted as facilitating this quantification in a throughput/computational cost sense as well as in the amount of time required to obtain a reliable answer).)
However, Rudinger and Rudinger_2 do not explicitly teach simultaneously … parallelized… . Although Rudinger teaches the evaluation of cross-talk over the various quantum circuit configurations using the ibmqx3 having a 2x8 grid connectivity (and in which each subset/subcircuit is engaged simultaneously and in parallel to form a cross-talk characterization for any single subset/subcircuit pair), he does not disclose if the different contextual evaluations performed across this grid are performed in parallel. Rudinger also does not disclose if the simulation of this process makes use of parallel processing. Rudinger_2 likewise does not disclose the use of parallel processing.
However, Sarovar, in the analogous art of quantifying cross-talk in quantum circuits teaches wherein the assessment component simultaneously performs parallelized crosstalk measurements of at least two of the bins of the quantum gates to characterize the crosstalk of the quantum device, thereby facilitating at least one of reduced computational costs of the processor or reduced time to characterize the crosstalk of the quantum device. ([pp. 8-9, Section VB, p. 9, Section VB1, Figure 3, Figure 4, Algorithm 1], But to generate data, we need to run circuits, and so we need to pick particular circuits….Our goal here is to detect any kind of crosstalk, between any regions. Each possible circuit on the QIP is composed of the parallel application of multiple subcircuits, one on each region. The simplest approach is to choose a collection of Ncirc subcircuits for each region, and then perform all combinations of those subcircuits. … We call this the exhaustive experiment, in which each subcircuit on region ri gets performed in an exhaustive variety of different contexts – i.e., in parallel with all Ncirc circuits on other regions – and so violations of independence are easy to detect in the data. Unfortunately, this experiment defines a hypercube containing N M circ distinct circuits, which grows too rapidly with M (the number of regions) to be feasible. However, we observe that in the exhaustive experiment, each subcircuit on every region ri is performed in exponentially many distinct contexts (defined by the settings on the other regions rj , ri). This is arduous but powerful – it can detect contrived and unlikely forms of crosstalk, like a situation where the Mth region experiences extra errors if and only if a specific subcircuit is performed on all of the other regions (e.g., if and only if an X gate is performed on M − 1 qubits, the Mth qubit experiences additional depolarization)… So we will choose a sparse subset of the experiments in the hypercube defining the exhaustive experiment, with the goal of defining a small set of experiments that allow the realistic crosstalk errors to be detected., Now, for each region m ∈ [0 . . . M − 1] and each of the subcircuits ν m in that region’s bag, we define Ncon different circuits that perform ν m in different contexts, by choosing a subcircuit for each of the other regions at random from the corresponding bag, and performing all those subcircuits (including ν m) in parallel. This circuit selection procedure is illustrated in Fig. 4., wherein a system quantifies/measures the cross-talk between different regions (bins) of a quantum circuit (Figure 3) by evaluating systematically the cross-talk/independence between different combinations (subsets/subcircuits) of quantum gates in on region on different combinations (subsets/subcircuits) of quantum gates in another regions such that the each subcircuit/subset in one region is evaluated in parallel (and, thereby, simultaneously) with a subcircuit/subset in another region and wherein it is noted that the selection/configuration of these evaluation experiments, including the parallel implementation and the sparsity (over a hypercube of sample points) is intended to improve the efficiency of that crosstalk evaluation.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rudinger and Rudinger_2 to incorporate the teachings of Sarovar to for the assessment component to simultaneously perform parallelized crosstalk measurements of at least two of the bins of the quantum gates to characterize the crosstalk of the quantum device, thereby facilitating at least one of reduced computational costs of the processor or reduced time to characterize the crosstalk of the quantum device.  The modification would have been obvious because one of ordinary skill would have been motivated to the efficiency of detecting and characterizing the crosstalk structure in many-qubit quantum information processing systems by implementing a model-free operational protocol framework with efficient sampling over the experimental design space that scales linearly in the number of qbits in a parallelized execution over sets of subcircuit combinations  (Sarovar, [Abstract, p. 1, Section I, p. 9, Section VB1, p. 16, Section VII]).

Claim 10/6 is also rejected because it is just a method implementation of the same subject matter of claim 5/1 which can be found in Rudinger, Rudinger_2, and Sarovar. 

Claim 15/11 is also rejected because it is just a computer program product implementation of the same subject matter of claim 5/1 which can be found in Rudinger, Rudinger_2,  and Sarovar. 

In regards to claim 19, the rejection of claim 16 is incorporated and Rudinger further teaches wherein the assessment component: … performs … crosstalk measurements of the bins of the quantum gates at a first defined time to identify the at least one bin ([p. 7, Section IV, pp. 8-9, Section V, Figure 3]; We simulate repeating these circuits N ¼ 100 times in each of five consecutive time periods t ¼ 1; 2; …; 5 (the contexts). In addition to small time-independent unitary errors in the gates for the X and Y rotations [56], we simulate slow drift by adding overrotations of ðt − 1Þ × 10−3 rad in time periods t to both gates., For each rung, we compare the output of LGST circuits on Q15 in the following time-ordered contexts. (a) All other qubits idle. (b) The CNOT on the rung is applied whenever a gate is applied to Q15. (c) All other qubits idle. This experimental design is chosen to enable detection and isolation of both drift and crosstalk. If no context dependence is detected between (a) and (c), then we can safely rule out drift…. Therefore, for each rung, we submit the circuits for each context [(a)–(c)] in sequential batches. The delay between executed batches ranges from a few seconds to several minutes, depending on machine availability., wherein the quantum circuit contextual analysis framework quantifies the crosstalk between subsets of quantum gates according to bin/rung separation as pointed out previously (Figure 3) and wherein the evaluation/quantification of the cross-talk dependence over different separations between the two subsets of gates takes place over successive intervals/times, defined by system availability but otherwise interpreted as being known/defined in terms of bounds in that time interval but also being known/defined more generally at least to rule out the presence of drift (in the (a) to (c) (temporal) context comparisons).)
However, Rudinger and Rudinger_2 do not explicitly teach simultaneously … parallelized… . Although Rudinger teaches the evaluation of cross-talk over the various quantum circuit configurations using the ibmqx3 having a 2x8 grid connectivity (and in which each subset/subcircuit is engaged simultaneously and in parallel to form a cross-talk characterization for any single subset/subcircuit pair), he does not disclose if the different contextual evaluations performed across this grid are performed in parallel. Rudinger_2 likewise does not disclose the use of parallel processing.
However, Sarovar, in the analogous art of quantifying cross-talk in quantum circuits teaches wherein the assessment component: simultaneously performs parallelized crosstalk measurements of the bins of the quantum gates at a first defined time to identify the at least one bin  ([pp. 8-9, Section VB, p. 9, Section VB1, p. 10, Section VB2, Figure 3, Figure 4, Algorithm 1], But to generate data, we need to run circuits, and so we need to pick particular circuits….Our goal here is to detect any kind of crosstalk, between any regions. Each possible circuit on the QIP is composed of the parallel application of multiple subcircuits, one on each region. The simplest approach is to choose a collection of Ncirc subcircuits for each region, and then perform all combinations of those subcircuits. … We call this the exhaustive experiment, in which each subcircuit on region ri gets performed in an exhaustive variety of different contexts – i.e., in parallel with all Ncirc circuits on other regions – and so violations of independence are easy to detect in the data., Now, for each region m ∈ [0 . . . M − 1] and each of the subcircuits ν m in that region’s bag, we define Ncon different circuits that perform ν m in different contexts, by choosing a subcircuit for each of the other regions at random from the corresponding bag, and performing all those subcircuits (including ν m) in parallel. This circuit selection procedure is illustrated in Fig. 4., As much as possible, the repetitions of the various circuits should be distributed uniformly over the entire time of the experiment – not performed all at once in a single chunk…. This minimizes the probability of systematic false positives caused by drift. If behavior of the device (e.g., error rates) is correlated with time – i.e., it drifts – then if the settings are also correlated with time, this will produce spurious evidence of correlation between settings and results. Time is an unobserved, or latent, variable; e.g., in the simplest case an unobserved classical degree of freedom (e.g., a twostate fluctuator) may cause drift by providing a fluctuating local potential.,  wherein a system quantifies/measures the cross-talk between different regions (bins) of a quantum circuit (Figure 3) by evaluating systematically the cross-talk/independence between different combinations (subsets/subcircuits) of quantum gates in on region on different combinations (subsets/subcircuits) of quantum gates in another regions such that the each subcircuit/subset in one region is evaluated in parallel (and, thereby, simultaneously) with a subcircuit/subset in another region and wherein it is noted that, like Rudinger, Sarovar teaches the quantification/characterization of cross-talk between subsets/subcircuits at distinct times such as to capture information indicative of drift.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rudinger and Rudinger_2 to incorporate the teachings of Sarovar for the assessment component to simultaneously perform parallelized crosstalk measurements of the bins of the quantum gates at a first defined time to identify the at least one bin of quantum gates of the quantum device that generates the defined level of crosstalk; and to characterize the crosstalk of the quantum device at a second defined time based on the at least one bin of quantum gates that generates the defined level of crosstalk.  The modification would have been obvious because one of ordinary skill would have been motivated to the efficiency of detecting and characterizing the crosstalk structure in many-qubit quantum information processing systems by implementing a model-free operational protocol framework with efficient sampling over the experimental design space that scales linearly in the number of qbits in a parallelized execution over sets of subcircuit combinations evaluated over a period of time to capture drift effects (Sarovar, [Abstract, p. 1, Section I, p. 9, Section VB1, p. 16, Section VII]).

Claim 24/21 is also rejected because it is just a method implementation of the same subject matter of claim 19/16 which can be found in Rudinger, Rudinger_2, and Sarovar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harper et al. (“Efficient learning of quantum noise”, https://arxiv.org/pdf/1907.13022v1.pdf, arXiv:1907.13022v1 [quant-ph], 30 Jul 2019, pp. 1-15) teach a bin-based pairwise organization of qubits for cross-talk evaluation over single qubit-to-qubit pair crosstalk assessment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126